     Case 3:16-cv-00449-RV-GRJ Document 302 Filed 03/29/19 Page 1 of 1



                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION
CHANDRA KANTOR

     VS                                         CASE NO.   3:16CV449 RV/GRJ

JOHN SLOAN, et al.

                           REFERRAL AND ORDER

Referred to Judge Vinson on 3/26/2019
Type of Motion/Pleading MOTION FOR RECONSIDERATION
Filed by: Defendants             on 3/26/19      Doc. No. 297
( ) Stipulated/Consented/Joint Pleading
RESPONSES:
                                 on              Doc. No.
                                 on              Doc. No.
                                 JESSICA J. LYUBLANOVITS
                                 CLERK OF COURT

                                  /s/ Sylvia Williams
                                  Deputy Clerk: Sylvia Williams

                                  ORDER
Upon consideration of the foregoing, it is ORDERED this 29th   day of
       March          , 2019, that:
(a) The requested relief is GRANTED.
(b) The trial in this case is rescheduled for August 5, 2019, with
     jury selection beginning at 9:00 a.m.


                                  /s/ Roger Vinson
                                  ROGER VINSON
                                  SENIOR UNITED STATES DISTRICT JUDGE
